DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-8, 10-13, 15, 20, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 20090050806 A1) in view of Bergstrom (US 20130050453 A1).
With regards to claims 1 and 21, Schmidt discloses a method comprising: 
capturing output of a visible light camera (VLC) and output of an infrared array sensor using a system including the VLC, the infrared array sensor, a laser pointer, a memory, a substrate, and a display (Figs. 24 and 25) [0050, 0057, 0094], wherein the VLC, the infrared array sensor and the laser pointer are attached to the substrate [0052]; 
scaling the output of the VLC and the output of the infrared array sensor using one or more scaling values to generate a scaled VLC image output and a scaled thermal image output (Fig. 6) [0050]; 
aligning the scaled VLC image output to the scaled thermal image output to generate an aligned image based on the scaled VLC image output and the scaled thermal image output [0057]; 
determining one or more alignment values used to generate the aligned image and pixels of the VLC that correspond to respective pixels of the infrared array sensor [0057]; 
storing the one or more scaling values and the one or more alignment values in the memory for use in scaling and aligning subsequent output of the VLC and the infrared array sensor [0057]; 
outputting, by the laser pointer, a light beam to produce a laser dot on a target (Fig. 20) [0096]; 
displaying, on the display, an alignment marker and the scaled VLC image output while the scaled VLC image output includes a representation of the laser dot (Figs. 20 and 21) [0096]; 
determining one or more pixels of the infrared array sensor that correspond to one or more pixels of the VLC where the alignment marker and the representation of the laser dot are shown at the common position on the display [0096]; and 
storing in the memory the one or more pixels of the infrared array sensor to calibrate the system based on a position of the laser pointer relative to the infrared array sensor for subsequent use in determining a temperature where a laser dot is shown on a target in the subsequent output of the VLC (Fig. 23) [0036, 0096].
Schmidt does not explicitly teach the step of shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display. However, Schmidt does teach using the laser pointer to focus the infrared image [0097-0098] and wherein the mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30), the focus adjustment may stop and the infrared camera module is in focus. This allows the most novice operator to focus the infrared lens and eliminates the subjective nature of focusing [0098]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “... camera operator first focuses the infrared image ...” and “... eliminates the subjective nature of focusing ...” by shifting the alignment marker or the representation of the laser dot of Schmidt so that the alignment marker and the representation of the laser dot are shown at a common position on the display.
Schmidt also does not explicitly teach wherein a lens of the VLC and a lens of the infrared array sensor are fixed in place with respect to the substrate. In a similar field of endeavor, Bergstrom teaches a thermal imaging camera with range detection comprising an infrared lens and a visible light lens that are fixed in place [0021 (Fig. 1). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Schmidt with the claimed lens configuration in order to maintain a desired focus.
With regards to claim 2, Schmidt discloses that determining the one or more coordinates of the scaled thermal image output in relation to the one or more coordinates of the scaled VLC image output includes determining coordinates of one or more corner points of the scaled thermal image output [0057] or alternatively it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Schmidt such that the “X and Y image offsets” is calculated using coordinates such as a corner point.
With regards to claim 4, Schmidt discloses wherein the output of the VLC and the output of the infrared array sensor are captured at a first operating distance [0058].
With regards to claim 5, Schmidt discloses wherein: the first operating distance consists of a near operating distance between the system and the target, and the near operating distance is between 0.3 meters and 0.9 meters [0058].
With regards to claim 6, Schmidt discloses wherein the first operating distance consists of a far operating distance between the system and the target, and the far operating distance is greater than 0.9 meters [0058].
With regards to claim 7, Schmidt discloses wherein the alignment marker includes a cross-hair (e.g., see the cross-hair in Figs. 14-16 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a cross-hair as one of the user customizable options for the alignment marker).
With regards to claim 8, Schmidt discloses wherein the infrared array sensor includes a thermopile array, a long wave infrared sensor array, a short wave infrared sensor array, a bolometer, or a microbolometer [0052].
With regards to claim 10, Schmidt discloses displaying, on the display, an identifier corresponding to a field-of-view of the infrared array sensor for confirming the representation of the laser dot is shown with an area defined by the identifier (e.g., “... operate in one of three display modes; 1) full screen visible, infrared and/or blended, 2) picture-in-a-picture such as partial infrared image in a full screen visible image, and 3) infrared color alarms in visible-light images ... computer-generated laser spot reference mark 222 ... reference mark may be displayed in the IR image or the VL image ...” in paragraphs 49 and 98 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the full screen boundary displayed by the display is an identifier that defines an area corresponds to a field-of- view of the infrared array sensor when displaying a full IR image for confirming the representation of the laser dot is shown).
With regards to claim 11, Schmidt discloses capturing the output of the VLC and the output of the infrared array sensor includes capturing, with the system located at a first distance from the target, a first output of the VLC and a first output of the infrared array sensor, respectively, wherein the one or more coordinates of the output of the infrared array sensor to calibrate the system are used for operation when the system is located at the first distance from a second target, wherein the method further includes: capturing a second output of the VLC and a second output of the infrared array sensor using the system located at a second distance from the target; scaling the second output of the VLC and the second output of the infrared array sensor to generate a second scaled VLC image output and a second scaled thermal image output; aligning the second scaled VLC image output to the second scaled thermal image output to generate a second aligned image based on the second scaled VLC image output and the second scaled thermal image output; determining, based on the second aligned image, one or more coordinates of the second scaled thermal image output in relation to one or more coordinates of the second scaled VLC image output; outputting, by the laser pointer, a second light beam to produce a second laser dot on the target and then capturing a second further output of the VLC, wherein the second further output of the VLC includes a representation of the second laser dot; displaying, on the display, the second further output of the VLC, and the alignment marker; shifting the alignment marker or the representation of the second laser dot so that the alignment marker and the representation of the second laser dot are shown at a second common position on the display; determining one or more coordinates of the second output of the infrared array sensor based on one or more coordinates of the second further output of the VLC where the alignment marker and the representation of the second laser dot are shown at the second common position on the display; and storing in the memory the one or more coordinates of the second output of the infrared array sensor to calibrate the system for operation when the system is located at the second distance from the second target, wherein the first distance differs from the second distance (e.g., “…infrared lens needs focus adjustment for targets at different distances ...” in paragraph 45 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a focus procedure for a target at a first distance and to perform the same focus procedure for another target at a second distance that differs from the first distance).
With regards to claims 12 and 13, Schmidt discloses displaying, on the display, an identifier corresponding to a field-of-view of the infrared array sensor for confirming the representation of the second laser dot is shown with an area defined by the identifier, wherein displaying the identifier includes displaying an outline or matrix associated with the output of the infrared array sensor, the scaled thermal image output, or both the output of the infrared array sensor and the scaled thermal image output (e.g., see Fig. 22 and “…picture-in-a-picture such as partial infrared image in a full screen visible image ...” in paragraph 49 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “picture-in-a-picture” display mode displays an outline or matrix associated with the scaled thermal output that can be used for confirming the representation of the second laser dot is shown with an area defined by the outline or matrix).
With regards to claim 15, Schmidt discloses further comprising: determining a position of the representation of the laser dot on the display, wherein shifting the alignment marker or the representation of the laser dot includes shifting the alignment marker so that the alignment marker is shown at the position of the representation of the laser dot on the display [0098].
With regards to claim 20, Schmidt discloses a system comprising: one or more processors [0086, 0087] configured to: 
capture output of a visible light camera (VLC) and output of an infrared array sensor using a system including the VLC, the infrared array sensor, a laser pointer, a memory, a substrate, and a display, and wherein the VLC, the infrared array sensor and the laser pointer are attached to the substrate (Figs. 24 and 25) [0050, 0057, 0094]; 
scale the output of the VLC and the output of the infrared array sensor using one or more scaling values to generate a scaled VLC image output and a scaled thermal image output (Fig. 6) [0050]; 
align the scaled VLC image output to the scaled thermal image output to generate an aligned image based on the scaled VLC image output and the scaled thermal image output [0057]; 
determine one or more alignment values used to generate the aligned image and pixels of the VLC that correspond to respective pixels of the infrared array sensor [0057]; 
store the one or more scaling values and the one or more alignment values in the memory for use in scaling and aligning subsequent output of the VLC and the infrared array sensor [0057]; 
output, by the laser pointer, a light beam to produce a laser dot on a target [0096]; 
display, on the display, an alignment marker and the scaled VLC image output while the scaled VLC image output includes a representation of the laser dot (Figs. 20 and 21) [0096]; 
determine one or more pixels of the infrared array sensor that correspond to one or more pixels of the VLC where the alignment marker and the representation of the laser dot are shown at the common position on the display [0096]; and 
store in the memory the one or more pixels of the infrared array sensor to calibrate the system based on a position of the laser pointer relative to the infrared array sensor for subsequent use in determining a temperature where a laser dot is shown on a target in the subsequent output of the VLC (e.g., “... infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed. In addition, target site temperature (including temperature measurement spot size) and distance readings may be displayed ... adjusts the camera pointing so that the mark 212 on the infrared display matches the thermal spot of interest 214 on the infrared display. (see FIG. 23) Once that happens, the laser beam then strikes the target at the point of interest ...” in paragraphs 36 and 96 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the one or more pixels of the infrared array sensor calibrating the system based on a position of the laser pointer relative to the infrared array sensor are stored in the memory for displaying the target site temperature (“°F”) “68.0” for the one or more pixels of the infrared array sensor shown as the “thermal spot of interest 214” in Fig. 23).
Schmidt does not explicitly teach that “... camera operator first focuses the infrared image ...” comprises shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display. However, Schmidt does disclose (paragraphs 97-98) “Using the Laser Pointer to Focus the Infrared Image” by shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display (e.g., “... mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30), the focus adjustment may stop and the infrared camera module is in focus ... This allows the most novice operator to focus the infrared lens and eliminates the subjective nature of focusing ...” in paragraph 98). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “... camera operator first focuses the infrared image ...” and “... eliminates the subjective nature of focusing ...” by shifting the alignment marker or the representation of the laser dot of Schmidt so that the alignment marker and the representation of the laser dot are shown at a common position on the display.
Schmidt also does not explicitly teach a lens of the VLC and a lens of the infrared array sensor are fixed in place with respect to the substrate. In a similar field of endeavor, Bergstrom teaches a thermal imaging camera with range detection comprising an infrared lens and a visible light lens that are fixed in place [0021 (Fig. 1). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Schmidt with the claimed lens configuration in order to maintain a desired focus.
With regards to claim 23, Schmidt discloses wherein: aligning the scaled VLC image output to the scaled thermal image output includes shifting the scaled VLC a number of pixels relative to the scaled thermal image output in at least one shift direction, and each alignment value of the one or more alignment values indicates a number of pixels and a shift direction [0057].
With regards to claim 24, Schmidt discloses wherein: aligning the scaled VLC image output to the scaled thermal image output includes shifting the scaled VLC image output a number of pixels relative to the scaled thermal image output in at least one shift direction, the one or more alignment values include a coordinate of a corner pixel of the scaled VLC image output, and the corner pixel of the scaled VLC image output is aligned to a corner pixel of the scaled thermal image output (Fig. 6) [0050, 0057].
With regards to claim 25, Schmidt discloses determining a temperature based on a portion of values indicative of infrared radiation from the target, wherein the portion of the values include values associated with a portion of the target at which the laser dot is produced; and displaying, on the display, the scaled VLC image output and the temperature, wherein displaying the scaled VLC image output includes displaying a visible light image including the laser dot and at least a portion of the target (e.g., “... infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed. In addition, target site temperature (including temperature measurement spot size) and distance readings may be displayed ... adjusts the camera pointing so that the mark 212 on the infrared display matches the thermal spot of interest 214 on the infrared display. (see FIG. 23) Once that happens, the laser beam then strikes the target at the point of interest ...” in paragraphs 36 and 96 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display the scaled VLC image output including the laser dot, at least a portion of the target such as 214 in Fig. 23, and the target site temperature (“°F”) such as “68.0” in Fig. 23).
Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Bergstrom and Kaplun (US 20160334284 A1).
With regards to claim 3, while Schmidt discloses (paragraph 57) that “... determined at the factory and stored with other camera calibration data ...”, the method of Schmidt lacks an explicit description that a target of the scaled VLC image output is a blackbody object. However, calibration is well known in the art (e.g., see “... platform 23 with longitudinal graduated scale 24 as distance indicator ... means for centering and leveling (not shown) the standard equipment and equipment to calibrate to the center of the cylindrical cavity of the black body 2 ... instrument to be measured is a thermal camera (not shown) ...” in paragraph 242 and 245 of Kaplun). It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”. KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)). See MPEP § 2143. In this case, one of ordinary skill in the art could have substituted a known conventional calibration (e.g., comprising removably affixing the system to a means for centering and leveling configured to hold the system a particular distance from a target including a blackbody 2) for the calibration of Schmidt and the results of the substitution would have been predictable. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional calibration (e.g., comprising a blackbody object as a calibration target for the system) as the calibration of Schmidt.
With regards to claim 19, while Schmidt discloses (paragraph 57) that “... determined at the factory and stored with other camera calibration data ...”, the method of Schmidt lacks an explicit description that the camera calibration data was determined by removably affixing the system to an alignment fixture configured to hold the system a particular distance from a target including a blackbody. However, calibration is well known in the art (e.g., see “... platform 23 with longitudinal graduated scale 24 as distance indicator ... means for centering and leveling (not shown) the standard equipment and equipment to calibrate to the center of the cylindrical cavity of the black body 2 ... instrument to be measured is a thermal camera (not shown) ...” in paragraph 242 and 245 of Kaplun). It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”. KSA International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)). See MPEP § 2143. In this case, one of ordinary skill in the art could have substituted a known conventional calibration (e.g., comprising removably affixing the system to a means for centering and leveling configured to hold the system a particular distance from a target including a blackbody 2) for the calibration of Schmidt et a/. and the results of the substitution would have been predictable. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional calibration (e.g., comprising removably affixing the system to an alignment fixture configured to hold the system a particular distance from a target including a blackbody) as the calibration of Schmidt.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Bergstrom and Rudmann (US 20170012069 A1).
With regards to claim 9, while Schmidt discloses that the infrared array sensor and the laser pointer are disposed within a housing (e.g., see “... a camera housing 12, a Visible-Light (VL) lens 13, an infrared lens 14, focus ring 16 and a laser pointer 18 as well as various electronics located within the housing ...” in paragraph 36), the method of Schmidt lacks an explicit description that the housing comprises a component aligner affixed to a substrate. However, housings are well known in the art (e.g., see “... image sensor 32, which can be implemented, for example, as a CCD or CMOS pixel array that is operable to sense light (e.g., IR, visible, or UV) of a particular wavelength or range of wavelengths ... upper surface of the spacer 42 can be in contact with the sensor-side of the transparent cover 38, and the lower surface(s) of the spacer can be in contact with the upper surfaces of the sensors 32 ... sensor alignment edge 404 can be customized (e.g., machined) such that the focal length and any tilt are corrected. As shown in. FIG. 7B, the alignment edge 404 is placed in direct contact with an inactive portion of the image sensor 432 (e.g., near the periphery of the sensor 432) ... include different types of active optoelectronic components, including light emitters (e.g., light emitting diodes (LEDs), infra-red (IR) LEDs, organic LEDs (OLEDs), infra-red (IR) lasers or vertical cavity surface emitting lasers (VCSELs)) ...” in paragraphs 30, 32, 51, and 68 of Rudmann). It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”. KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)). See MPEP § 2143. In this case, one of ordinary skill in the art could have substituted a known conventional housing (e.g., comprising a spacer 42 affixed to a cover 38 “such that the focal length and any tilt are corrected”) for the housing of Schmidt and the results of the substitution would have been predictable. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional housing (e.g., comprising a component aligner affixed to a substrate) as the housing of Schmidt.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Bergstrom and Bergqvist (US 20110304766 A1).
With regards to claim 14, Schmidt discloses receiving directional input entered via a user control of the system (e.g., “... as the cursor is moved over the visible-light image, the temperature 52 associated with the cursor's location on the image is displayed ...” in paragraph 71) and shifting the alignment marker or the representation of the laser dot onto the other of the alignment marker and the representation of the laser dot is based on adjustment of the infrared lens (e.g., “... As the infrared lens is adjusted, the mark moves in the VL image showing the spot where the laser dot would be in the infrared image ...” in paragraph 98). The method of Schmidt lacks an explicit description that the infrared lens is adjusted by the directional input. However, focus control is well known in the art (e.g., see “... IR cameras are often provided with an electromechanical servo system for focus control. Such a focusing servo is usually controlled by a user via an electric switch ...” in paragraph 4 of Bergqvist). It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”. KSA International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)). See MPEP § 2143. In this case, one of ordinary skill in the art could have substituted a known conventional focus control (e.g., comprising “electric switch”) for the focus control of Schmidt and the results of the substitution would have been predictable. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional focus control (e.g., wherein the infrared lens is adjusted by a directional input) as the focus control of Schmidt.

Claim(s) 16-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Bergstrom and DeMarco (US 20090065695 A1).
With regards to claim 16, Schmidt lacks an explicit description of determining the position of the representation of the laser dot on the display occurs programmatically. However, DeMarco (paragraph 38) teaches that “... processor sub-system 14 filters the laser image by using only the red bits of its RGB view of the scene. The processor sub-system 14 scans rows in the visible image array looking for red peaks (presumably caused by the red energy from the laser). The processor 14 takes several samples to see a fit to two lines. The processor knows the approximate slope of the lines because it knows the geometry of the shaped light sources 22/24 and 26/28 and the infrared imager 62 and has the coordinates of the point of interest in the infrared pixel field 48 of the imager origin from the steps above. Therefore the processor sub-system 14 can use the peak red energy from the visible image row scans to be sure it has line equations for the proper shaped light beams and compute their intersection. Hence the coordinates of the point of interest are known in the visible light image. Although this example describes the use of a red laser, any color laser could be used as long as the light sources have a color and intensity to provide contrast to a typical visible light source. The above-described filtering technique can be hardware or software driven ...”. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the position of the representation of the laser dot on the display of Schmidt programmatically, in order to provide the option of an automatic focusing procedure.
With regards to claim 17, Schmidt lacks an explicit description that determining the position of the representation of the laser dot on the display programmatically includes determining a large contrast in pixel values representing the position of the representation of the laser dot with respect to pixel values representing all other pixels of the display. However, DeMarco (paragraph 38) teaches that “... processor sub-system 14 filters the laser image by using only the red bits of its RGB view of the scene. The processor sub-system 14 scans rows in the visible image array looking for red peaks (presumably caused by the red energy from the laser). The processor 14 takes several samples to see a fit to two lines. The processor knows the approximate slope of the lines because it knows the geometry of the shaped light sources 22/24 and 26/28 and the infrared imager 62 and has the coordinates of the point of interest in the infrared pixel field 48 of the imager origin from the steps above. Therefore the processor sub-system 14 can use the peak red energy from the visible image row scans to be sure it has line equations for the proper shaped light beams and compute their intersection. Hence the coordinates of the point of interest are known in the visible light image. Although this example describes the use of a red laser, any color laser could be used as long as the light sources have a color and intensity to provide contrast to a typical visible light source. The above-described filtering technique can be hardware or software driven ...”. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the position of the representation of the laser dot on the display of Schmidt by programmatically determining a large contrast in pixel values representing the position of the representation of the laser dot with respect to pixel values representing all other pixels of the display, in order to provide the option of an automatic focusing procedure.
With regards to claims 18 and 22, Schmidt discloses that pixels on the display have a first color component of a red-green-blue (RGB) color space, a second color component of the RGB color space, and a third color component of the RGB color space (e.g., “... RGB image display data ...” in paragraph 38). The method of Schmidt lacks an explicit description that determining the position of the representation of the laser dot on the display programmatically includes determining which pixels on the display have (1) a value of the first color component is above a first color threshold value, (2) the value of the first color component minus a value of the second color component is greater than a second color threshold, and (3) the value of the first color component minus a color value of the third color component is greater than a third color threshold, and wherein the second color threshold equals the third color threshold. However, DeMarco (paragraph 38) teaches that “... processor sub- system 14 filters the laser image by using only the red bits of its RGB view of the scene. The processor sub-system 14 scans rows in the visible image array looking for red peaks (presumably caused by the red energy from the laser). The processor 14 takes several samples to see a fit to two lines. The processor knows the approximate slope of the lines because it knows the geometry of the shaped light sources 22/24 and 26/28 and the infrared imager 62 and has the coordinates of the point of interest in the infrared pixel field 48 of the imager origin from the steps above. Therefore the processor sub-system 14 can use the peak red energy from the visible image row scans to be sure it has line equations for the proper shaped light beams and compute their intersection. Hence the coordinates of the point of interest are known in the visible light image. Although this example describes the use of a red laser, any color laser could be used as long as the light sources have a color and intensity to provide contrast to a typical visible light source. The above-described filtering technique can be hardware or software driven ...”. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the position of the representation of the laser dot on the display of Schmidt by programmatically determining which pixels on the display have (1) a value of the first color component is above a first color threshold value, (2) the value of the first color component minus a value of the second color component is greater than a second color threshold, and (3) the value of the first color component minus a color value of the third color component is greater than a third color threshold, and (4) the second color threshold equals the third color threshold for light sources having “a color and intensity to provide contrast to a typical visible light source”, in order to provide the option of an automatic focusing procedure.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884